Citation Nr: 1627486	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son-in-law


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Veteran's wife and son-in-law presented sworn testimony at a hearing before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.  In November 2015 the Board remanded this case for additional development.  

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through February 2016 and the November 2015 hearing transcripts, which were considered by the Agency of Original Jurisdiction (AOJ) in the April 2016 supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's November 2015 remand, the Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD.  The medical evidence of record shows no diagnosis of or treatment for PTSD during the appeal period; however, his VA medical records do show a diagnosis and treatment for dementia and Alzheimer's disease.  The Veteran's wife and son-in-law testified to various symptoms thought to represent psychiatric illness over the course of the years since service, and it is observed the Veteran was diagnosed to have conversion reaction in service in 1949.  

In light of this, a medical opinion was sought to clarify whether any current mental health illness, to include PTSD, may be linked to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this seems to have been initiated, no medical opinion was ultimately obtained and associated with the file.  Therefore, the Board finds remand is warranted to accomplish this.  See Stegall, supra.

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed acquired psychiatric disorder since service.  Thereafter, any identified records, updated VA treatment records dated from February 2016 to the present, should be obtained for consideration in the Veteran's appeal.  After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding records referable to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  After obtaining any necessary authorization forms, obtain any outstanding records.  All reasonable attempts should be made to obtain such records. 

2.  After associating any additional pertinent evidence with the claims folder, refer the file to a person with appropriate expertise for an opinion as to whether any mental health illness manifested by the Veteran since he submitted his claim in November 2012, (which illness should be identified), is due to any in-service disease, injury, or event, including his treatment for conversion reaction in August 1949.  

A complete rationale for any opinion expressed should be provided, and if it is necessary to examine the Veteran to obtain the opinion, that should be arranged, if possible.  If the examiner cannot provide the requested opinion without resort to speculation, he or she should explain why the requested opinion cannot be provided.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


